DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17,19-20 are allowable. The restriction requirement species, as set forth in the Office action mailed on 09/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 15 is withdrawn.  Claim 15 , directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17,19-20 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: epitaxially growing a first sensor layer on a crystalline surface on a 

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: control epitaxially growing, in a processing chamber, a first sensor layer on a crystalline surface on a substrate; control epitaxially growing, in the processing chamber, a first isolation structure on the first sensor layer; control epitaxially growing, in the processing chamber, a second sensor layer on the first isolation structure; control epitaxially growing, in the processing chamber, a second isolation structure on the second sensor layer; and control epitaxially growing, in the processing chamber, a third sensor layer on the second isolation structure.

The following is the reason for allowance of claim 16, pertinent arts do not alone or in combination disclose: a stacked pixel structure comprising: a first epitaxial sensor layer disposed on a crystalline surface on a substrate; a first epitaxial isolation structure disposed on the first epitaxial sensor layer; a second epitaxial sensor layer disposed on the first epitaxial isolation structure; a second epitaxial isolation structure disposed on the second epitaxial sensor layer; and a third epitaxial sensor layer disposed on the second epitaxial isolation structure, wherein at least one of the first epitaxial isolation structure and the second epitaxial isolation structure is a crystalline dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Pub No. 20070148808), Maa et al (US Pub No. 20080067499),Marinero (US Pub No. 20100163285), Farrai et al (US Pub No. 20120193608), Iguchi (US Pub No. 20140319464).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895